DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group II, claims 12-20 in the reply filed on September 1, 2022 is acknowledged. The election of species requirement is withdrawn in light of Applicant’s arguments. 
Claims 1-11 are canceled. Claims 12-20 are pending and are under consideration. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (US 2008/0015298 A1) in view of Carre et al. (US 20100304086). 
	Xiong et al. disclose a coating composition (equivalent to the superhydrophobic coating of the claimed invention) comprising: (i) a fluorinated polymer, (ii) a crosslinking agent; and (iii) a plurality of particles functionalized with a functional group. The coating composition typically comprises a plurality of particles. The particles may serve as surface roughening agents and the surface roughness and hence the contact angle for a liquid droplet, such as water, on a surface coated with a composition depends upon such factors as the particle size and the particle shape of the particles used in the coating composition. The optimum particle size depends on the particle loading in the polymer matrix. For example, the particles may be micron-sized particles or nanoparticles. Nanoparticles are defined herein as those powders or particles having a median particle size of 1 nanometer up to about 500 nanometers. The particles used in the coating composition may comprise silica. In one embodiment the oxide particle is silica particle that is typically derived from a colloidal silica dispersion, fumed silica, or a precipitated silica. The silica particles can be pure silica or can be partly composed of other elements such as aluminum. Silica particles provide the advantages of excellent performance in water-spreading layers, low cost, UV light resistance, and compatibility with other polymers. Typically, the particles used in the coating composition are functionalized with a functional group. In certain embodiments the functional group is a hydrophobic functional group. The examples of suitable functional groups include, but are not limited to, a fluoro group and an alkyl group.  The functionalization of the particles typically modifies the microstructure of the coating and hence may affect the contact angle for a liquid droplet, such as water, on a surface coated with a composition of the invention. It is believed that certain functionalization of particles may result in hierarchical microstructure and that such a microstructure, among other factors may contribute to a high contact angle. The particle loading affects the contact angle and the coating integrity. In one embodiment the particles are employed in the coating composition at 1% to 80% by volume, in another embodiment at 20% to 70% by volume, and in yet another embodiment about 30% to 50% by volume, based on the total volume of the coating composition. The coating composition may further optionally comprise various additives such as, but not limited to, pigments, dyes, stabilizers, absorbers, antioxidants, processing aids, surfactants, at least one additional polymer, and the like added for the purpose of enhancing the practical utility, if necessary. When applied as coatings, the coating compositions impart superhydrophobicity, oil- and water-repellency properties, and/or stain-release and stain-resistance characteristics to any of a wide variety of substrates. Representative substrates comprise any that would benefit from having a coating composition as described in embodiments of the present invention. Illustrative examples of suitable substrates (equivalent to the substrate of the claimed invention and meeting the limitations of claim 14) comprise a glass, a ceramic, an inorganic material, a metal, an organic material, a polymeric material, a semiconducting material, a bioorganic material, a composite material, or an inorganic-organic hybrid. The substrate surface may be treated, if so desired, to promote adhesion of the coating to the substrate surface. Exemplary treatments comprise at least one of corona, flame, ultraviolet, or chemical treatments. The amount of the fluorinated polymer composition (component a), the amount of the crosslinking agent (component b), and the amount of the functionalized particles (component c) applied to a substrate is chosen so that sufficiently high or desirable hydrophobicity is imparted to the substrate surface. Another embodiment is an article comprising the coating composition and particular articles that may be coated on one or more of their surfaces comprise a plastic, a thermoplastic, a thermoset, a sintered material, a woven material, a textured material, a semiconductor, a glass, a ceramic, a metal, a composite, a polymer-comprising composite, a metal-comprising composite, a ceramic-comprising composite, a primed or a pre-coated surface (equivalent to the binding layer of the claimed invention) or the like. The coating may also be used on surfaces which are porous, smooth, rough, pitted, foamed, grooved, cross-hatched, striated, or which have patterned physical features. The coating compositions may be applied to the article in essentially any desired thickness. Examples 4 shows the use of functionalized silica particles and particularly fluoro-functionalized colloidal silica. (See Abstract and paragraphs 0002, 00046-0063, 0069-0078). 
	Xiong et al. do not teach that their silica nanoparticles are functionalized with perfluoroalkyl functional groups.  
	However, Carre et al. disclose articles with surfaces that are both super-hydrophobic and super-oleophobic, and the articles have a roughened glass surface with a silica nanostructure deposited thereon and a coating of a selected alkyl or perfluoroalkyl silane on top of said silica nanostructure roughened glass surface to thereby form a surface having super-hydrophobic and super-oleophobic properties. 
The desired properties, super-hydrophobicity and super-oleophobicity, are characterized by contact angles of sessile drops of water and oil greater than 150o and low wetting angle hysteresis leading to low sliding angle of liquid drops. These results are obtained by mixing micrometric roughness and nanometric roughness, and by treating the resulting surface with a perfluororinated silane. In one embodiment, a glass article having a super-hydrophobic and super-oleophobic surface, comprises a glass substrate having a surface with a micro-roughness and silica nanostructure particles deposited on the roughened glass surface and a selected perfluoroalkyl-Si coating on the micro-rough surface and nanostructure particles deposited thereon; the perfluoroalkyl-Si coating being bonded to the roughened glass and the silica nanostructure particles by 2-3 Si--O--Si bonds for each perfluoroalkyl-Si coating molecule. The selected perfluorocarbon-Si coating is selected from the group consisting of perfluorooctyl, perfluorodecyl, perfluorododecyl and perfluorotetradecyl perfluoroalkyls. The silica nanostructure particles have a diameter in the range of 30-50 nm. (see Abstract and paragraphs 0015, 0016, and 0018). 
	Accordingly, it would have been obvious to one having ordinary skill in the art to use silica nanoparticles functionalized with perfluoroalkyls in the coating taught by Xiong et al. given that Carre et al. specifically teach the use of perfluoroalkyl functionalized silica nanoparticles to obtain super-hydrophobic and super-oleophobic properties. With regards to the thickness of each layer as recited in claim 13, the Examiner would like to point out that workable physical properties and thicknesses are deemed to be obvious routine optimizations to one of ordinary skill in the art, motivated by the desire to obtain the required properties. With regards to the limitations that the coating has an average contact angle in the range of 110° to 175 °, an average light transmittance in the range of 60% to 90% for a light with a wavelength of 400 to 800 nm, an average surface roughness in the range of 0.3 to 1.0 microns, an average surface energy in the range of 3 to 12 mJ/m2, an average contact angle of 110 ° to 175 ° after being exposed to UV light for at least 12 hours, and maintains an average light transmittance of 60% to 90% after being exposed to UV light for at least 12 hours, the Examiner takes the position that such properties are inherent in the coated substrate of Xiong et al. and Carre et al. given that the coated substrate and the components of the coated substrate as taught by Xiong et al. and Carre et al. and that of the claimed invention are identical. 
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEEBA AHMED/Primary Examiner, Art Unit 1787